Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8, 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Grube et al. (US 2014/0317053) in view of Baldi et al. (US 20190079869).
Regarding claim 1, Grube discloses a geographically distributed erasure coding system, the system comprising:
multiple computer readable, non-transitory storage memories capable of storing a digital dataset including multiple object blocks [see paragraphs 33-34; geographically distributed storage network], each storage memory configured to store one or more of the multiple object blocks of the dataset according to an erasure coding policy [see paragraphs 44-45; data error/erasure coding performed on data prior to storage]; and
one or more processors, the one or more processors configured to implement the erasure coding policy by distributing the multiple object blocks of the dataset to the multiple storage memories according to distribution criteria of the erasure coding policy, the distribution criteria including at least one status parameter associated with each storage memory [see paragraphs 86-87, 92 & 100-102; data is distributed and stored in memory devices based on error coding storage function parameters; the parameters are used to determine storage unit devices that compare favorably with the storage metrics of the storage devices];
wherein the multiple storage memories are geographically distributed at different locations from one another [see paragraph 34; storage located geographically remote from one another].

Grube does not expressly disclose each geographic location is assigned a different one of multiple hash value addresses, and each of the multiple storage memories includes the hash value address corresponding to the geographic location of the storage memory, wherein the one or more processors are configured to generate an index of the multiple storage memories according to the hash value addresses.

Baldi discloses a system in which storage nodes are geographically dispersed [see paragraph 13]. Hash space is divided and assigned among the nodes, and each node is then responsible for a subset of the hash space (hash range) [see paragraph 72].

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the hash space mapping of Baldi in the system of Grube.

The motivation for doing so would have been to identify which node is responsible for handling a data access request [see paragraphs 74-81].

Therefore, it would have been obvious to combine Baldi with Grube for the benefits listed above, to obtain the invention as specified in claims 1-5, 8, 10-11 and 13.

	
	
Regarding claim 2, the combination discloses the system of claim 1, wherein the at least one status parameter includes, for each storage memory, at least one of a current health status of a network connected to the storage memory, a latency to transmit data to the storage memory, and an available bandwidth to transmit data to the storage memory [see Grube, paragraph 100; storage metrics may include storage latency].

Regarding claim 3, the combination discloses the system of claim 1, wherein the at least one status parameter includes, for each storage memory, at least one of a specific geographic location of the storage memory, a distance between the specific geographic location of the storage memory and a source of the dataset, and a risk of data loss at the specific geographic location of the storage memory [see Grube, paragraph 100; storage metrics may include location of storage device].

Regarding claim 4, the combination discloses the system of claim 1, wherein the at least one status parameter includes, for each storage memory, at least one of a specified data protection level of the storage memory and a legal privacy or digital rights management requirement of the dataset [see Grube, paragraph 100; storage metrics may include a security rating/factor (i.e. protection level)].

Regarding claim 5, the combination discloses the system of claim 1, wherein the at least one status parameter includes, for each storage memory, at least one of a cost of utilizing the storage memory, a capacity of the storage memory, and a current availability of the storage memory [see Grube, paragraph 100; storage metric may include a storage cost associated with the storage devices].

Regarding claim 8, the combination discloses the system of claim 1, wherein a data size of one of the multiple object blocks is different than a data size of another one of the multiple object blocks [see Grube, paragraph 157; data size is determined based on plurality of factors; every time data is stored with any varying factor the size will change].

Regarding claim 10, the combination discloses the system of claim 1, wherein a subset of the multiple object blocks includes parity data and/or error checking data [see Grube, paragraph 73; erasure/error coding is used to encode the data which would create error checking data that is stored with the data].


Regarding claim 11, the combination discloses the system of claim 1, wherein: the dataset includes metadata indicative of one or more properties of the dataset; and the one or more processors are configured to operate a state machine to interpret the metadata and generate the erasure coding policy according to the interpreted metadata [see Grube, paragraph 86; the error coding function that is used to encode the data is based on metadata].

Regarding claim 13, the combination discloses the system of claim 1, wherein each of the multiple storage memories includes a hash value address, and the one or more processors are configured to generate an index of the multiple storage memories according to the hash value addresses [see Grube, paragraph 61; wherein the data may be identified according to a hash address (which would then be indexed by storage devices)].

Regarding claim 14, the combination discloses the system of claim 1, wherein each of the multiple storage memories is configured to monitor the at least one status parameter associated with the storage memory, and transmit the monitored at least one status parameter to the one or more processors to implement the erasure coding policy [see Grube, paragraph 101; storage metrics of storage devices may be polled (monitored) when processing module determines placement of the data].

Regarding claim 15, the combination discloses the system of claim 1, wherein the erasure coding policy includes a Reed- Solomon erasure coding implementation [see Grube, paragraph 45; reed-solomon encoding used].

Regarding claim 16, the combination discloses the system of claim 1, wherein the distribution criteria includes at least two status parameters associated with each storage memory [see Grube, paragraph 100; a plurality (at least 2) of storage metrics are used for determining placement of erasure coded data].


Claim 6-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Grube in view of Garman (US 20200034040).

Regarding claim 5, Grube discloses the system of claim 1 as discussed above.

Grube does not expressly disclose redistributing the blocks of data among the storage memories in a different configuration than the initial one.

Garman discloses a data storage system in which fragments of data (e.g. video file data) may be redistributed to different storage than an initial distribution [see paragraphs 46-47].

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Garman in the system of Grube to redistribute the data amongst the storage devices.

The motivation for doing so would have been to lower cost and increase an efficiency of retrieval [see Garman, paragraphs 46-47].

Therefore, it would have been obvious to combine Garman with Grube for the benefits listed above, to obtain the invention as specified in claims 6-7 and 18-19.


Regarding claim 7, the combination discloses the system of claim 6, wherein the one or more processors are configured to redistribute the multiple object blocks by moving the multiple object blocks to locations in the multiple storage memories having a lower cost of storage than the initial distribution [see Garman, paragraphs 46-47; data is redistributed to lower cost storage].


Regarding claim 12, the combination discloses the system of claim 1, wherein the dataset includes at least one of health data, bioinformatics data, video data, and genomic data [see Garman, paragraph 83; data may be a video file].




Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Grube in view of Staff (What is network topology?).

Regarding claim 9, Grube discloses the system of claim 1 as discussed above.

Grube does not expressly disclose the multiple storage memories are arranged in one of a tree storage topology, a linear storage topology, a star storage topology and a circle storage topology.

Staff discloses network topologies including star, ring (circle) and tree [see page 4].

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the different topologies of Staff in the system of Grube.

The motivation for doing so would have been to achieve a particular performance level [see Staff, page 1].

Therefore, it would have been obvious to combine Staff with Grube for the benefits listed above, to obtain the invention as specified in claim 9.
Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grube et al. (US 2014/0317053) in view of Baldi et al. (US 20190079869) and further in view of S2Geometry (S2 Cells).
Regarding claim 1, Grube discloses a geographically distributed erasure coding system, the system comprising:
multiple computer readable, non-transitory storage memories capable of storing a digital dataset including multiple object blocks [see paragraphs 33-34; geographically distributed storage network], each storage memory configured to store one or more of the multiple object blocks of the dataset according to an erasure coding policy [see paragraphs 44-45; data error/erasure coding performed on data prior to storage]; and
one or more processors, the one or more processors configured to implement the erasure coding policy by distributing the multiple object blocks of the dataset to the multiple storage memories according to distribution criteria of the erasure coding policy, the distribution criteria including at least one status parameter associated with each storage memory [see paragraphs 86-87, 92 & 100-102; data is distributed and stored in memory devices based on error coding storage function parameters; the parameters are used to determine storage unit devices that compare favorably with the storage metrics of the storage devices];
wherein the multiple storage memories are geographically distributed at different locations from one another [see paragraph 34; storage located geographically remote from one another].

Grube does not expressly disclose each geographic location is assigned a different one of multiple hash value addresses, and each of the multiple storage memories includes the hash value address corresponding to the geographic location of the storage memory, wherein the one or more processors are configured to generate an index of the multiple storage memories according to the hash value addresses.

Baldi discloses a system in which storage nodes are geographically dispersed [see paragraph 13]. Hash space is divided and assigned among the nodes, and each node is then responsible for a subset of the hash space (hash range) [see paragraph 72].

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the hash space mapping of Baldi in the system of Grube.

The motivation for doing so would have been to identify which node is responsible for handling a data access request [see paragraphs 74-81].

Therefore, it would have been obvious to combine Baldi with Grube for the benefits listed above, to obtain the invention as specified in claims 17 and 20.

Grube and Baldi do not expressly disclose using an S2 cell identifier.

S2Gometry discloses the concept of using S2 cell identifiers [see S2 Cells & S2CellID Numbering].

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the S2 cell identifiers of S2Geometry in the system of Grube and Baldi to locate the geographically separated storage devices.

The motivation for doing so would have been to aid in spatial locality and for determining geographic locations [see S2 Cells].

Therefore, it would have been obvious to combine S2Geometry with Baldi and Grube for the benefits listed above, to obtain the invention as specified in claims 17 and 20.

	

Claim 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Grube in view of Baldi and S2Geometry and further in view of Garman (US 20200034040).

Regarding claim 18, the combination discloses the system of claim 1 as discussed above.

The combination does not expressly disclose redistributing the blocks of data among the storage memories in a different configuration than the initial one.

Garman discloses a data storage system in which fragments of data (e.g. video file data) may be redistributed to different storage than an initial distribution [see paragraphs 46-47].

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Garman in the system of Grube, Baldi and S2Geometry to redistribute the data amongst the storage devices.

The motivation for doing so would have been to lower cost and increase an efficiency of retrieval [see Garman, paragraphs 46-47].

Therefore, it would have been obvious to combine Garman with Grube, Baldi and S2Geometry for the benefits listed above, to obtain the invention as specified in claims 18-19.

Regarding claim 19, the combination discloses the method of claim 18, wherein redistributing the multiple object blocks includes moving the multiple object blocks to locations in the multiple storage memories having a lower cost of storage than the initial distribution [see Garman, paragraphs 46-47; data is redistributed to lower cost storage].

Response to Arguments
Applicant’s arguments, filed 11/3/2022, with respect to the rejection(s) of claim(s) 1-20 under Grube have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Baldi and S2Geometry.

	CLOSING COMMENTS
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Directions of Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN BERTRAM whose telephone number is (571)270-1377.  The examiner can normally be reached on M-F 8:30-5MNT.

Important Note
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-10772-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN BERTRAM/Primary Examiner, Art Unit 2137